Fourth Court of Appeals
                                       San Antonio, Texas
                                              October 9, 2020

                                           No. 04-20-00427-CV

IN RE Gustavo GARCIA-SILLER, Archbishop of the Archdiocese of San Antonio, and Acting
on Behalf of the Archdiocese of San Antonio, and Anita Valencia, as Independent Administrator
                              of the Estate of Virgilio Elizondo,

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015-CI-08589
                            Honorable Karen H. Pozza, Judge Presiding



                                     Original Mandamus Proceeding1

                                              ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

        On October 9, 2020, relators filed an Opposed Third Motion for Emergency Relief,
requesting a stay of the trial court’s August 4, 2020 “Order on Motion to Compel,” including the
trial court’s decision to stay compliance with the contested order until October 13, 2020 at 5:00
p.m.
        After consideration, relators’ request for a stay is GRANTED. The trial court’s August
4, 2020 order, as extended on September 30, 2020, is STAYED pending further order of this
court.


           1
           This proceeding arises out of Cause No. 2015-CI-08589, styled John Doe v. Roman Catholic Archdiocese
of San Antonio, by and through the Apostolic Administrator and Archbishop Gustavo Garcia-Siller and Archbishop
Emeritus Patrick Flores, their predecessors and successors, as Archbishop of the Roman Catholic Archdiocese of
San Antonio, Father Jesus Armando Dominguez, the Estate of Father Virgilio Elizondo, Deceased; Bishop Gerald
R. Barnes, his predecessors and successors, as Bishop of the Diocese of San Bernardino, in its assumed or common
name; the Roman Catholic Bishop of San Bernardino, a Corporate sole aka Diocese of San Bernardino, pending in
the 131st Judicial District Court, Bexar County, Texas, the Honorable Karen H. Pozza presiding.
                                             PER CURIAM




ATTESTED TO: _____________________________
             Michael A. Cruz,
             Clerk of Court